Citation Nr: 0915543	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-17 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.  This matter was remanded in November 2007.  
A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In August 2007, the Veteran and his representative testified 
at a hearing before the undersigned Veterans Law Judge via 
video teleconference.  A transcript of the hearing 
proceedings is of record and has been reviewed.  


FINDING OF FACT

The Veteran's duodenal ulcer disease is not manifested by 
moderately severe ulcers with impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for duodenal ulcer disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 7305 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2005 and January 2008.  In January 2008, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has been no compliance with Vazquez.  
However, after reviewing the claims file the Board finds no 
resulting prejudice to the Veteran.  It appears clear to the 
Board that a reasonable person under the facts of this case 
could be expected to know and understand the types of 
evidence necessary to show a worsening or increase in the 
severity of duodenal ulcer disease and the effect of that 
worsening on employment and daily life.  The Board believes 
it significant that the Veteran has been represented in the 
claims process by Disabled American Veterans, which 
organization represents numerous veterans.  The Board 
believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  The Board finds 
that the Veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the Veteran has already 
effectively been made aware of.  Such action would not 
benefit the Veteran.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The claims file contains the Veteran's post-service VA 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The Veteran's duodenal ulcer disease was assigned a 20 
percent disability rating from November 1, 1976, a 100 
percent disability rating from July 14, 1977, a 20 percent 
disability rating from September 1, 1977, a 100 percent 
disability rating from February 10, 1978, a 20 percent 
disability rating from April 1, 1978, a 100 percent 
disability rating from May 6, 1978, a 20 percent disability 
rating from July 1, 1978, a 100 percent disability rating 
from January 17, 1979, and a 20 percent disability rating 
from March 1, 1979, all under Diagnostic Code 7305.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Pursuant to Diagnostic Code 7305, moderate duodenal ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations, is rated 20 percent disabling.  
Moderately severe duodenal ulcer, with less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, is 
rated 40 percent disabling.  38 C.F.R. § 4.114. 

VA outpatient treatment records dated in September 2004 
reflect that the Veteran complained of intermittent abdominal 
pain.  In November 2004, the Veteran was diagnosed with 
peptic ulcer disease with dyspepsia.  

The Veteran underwent a VA examination in March 2005.  He 
reported symptoms of burning in the epigastric area.  He 
stated that he experienced occasional vomiting, two to three 
times per week.  He denied hematemesis or melena.  He 
reported circulatory disturbances after meals.  He stated 
that he had occasional diarrhea two to three times per week 
and constipation at least three times per week.  He reported 
occasional abdominal distention after eating with nausea.  He 
stated that he regurgitated some contents and stated that it 
was mostly during the evening time and at night, about three 
times a week.  

Upon physical examination, the abdomen was soft and bowel 
sounds were present.  There was no organomegaly.  There was 
slight epigastric tenderness noted with deep palpation.  No 
masses were palpated and no hernias were noted.  There was no 
blood in the Veteran's stool.  In an April 2005 addendum, the 
examiner found no evidence of peptic ulcer disease or 
gastrointestinal reflux.  The examiner noted that it is not 
as likely as not that his current symptoms have any 
relationship to his past peptic ulcer disease.  

The Veteran underwent another VA examination in May 2008.  He 
reported episodes of sporadic abdominal pain associated with 
pyrosis, approximately 8 to 10 times a year.  He complained 
of nausea and vomiting occurring approximately one time a 
month.  He denied any recent episodes of hematemesis.  He 
denied post gastrectomy syndrome or other circulatory 
disturbances.  He reported constipation, sometimes having one 
bowel movement every 6 to 7 days which was associated with 
some bright red blood per rectum.  He denied peritoneal 
adhesions, periods of incapacitation due to stomach or 
duodenal disease, hospitalizations or surgery, or history of 
trauma.  He reported pain described as diffusely near both 
the right and left upper quadrants of the abdomen, occurring 
8 to 10 times per year, usually lasting several days.  He 
denied history of neoplasms.  

Upon physical examination, there were no outward signs of 
anemia.  The Veteran's skin was warm and dry with no cyanosis 
or pallor.  Mucosa was moist and pink.  The abdomen was 
obese.  Bowel sounds were present times four.  There was no 
pain, masses, or bruits.  There was no organomegaly palpated.  
The esophagus, stomach, and duodenal bulb were normal.  There 
was mild thickening of the mucosal folds and post bulbar 
duodenum but no ulcer creators were identified and there was 
"no significant spam."  The overall impression was post 
bulbar duodenal consistent with old inflammatory disease.  
There was no evidence to indicate peptic ulceration or acute 
duodenitis.  The examiner diagnosed remote duodenal ulcer 
disease- no active disease.  

There is no evidence that the Veteran's duodenal ulcer 
disease is manifested by moderately severe duodenal ulcer, 
with less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  For example, the May 
2008 VA examiner found no outward signs of anemia.  Moreover, 
the Veteran denied periods of incapacitation due to stomach 
or duodenal disease.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for duodenal ulcer disease is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


